Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 13, 2019

                                     No. 04-19-00130-CV

               Palmira P. CUELLAR, Ramiro Cuellar, and all other occupants,
                                     Appellants

                                             v.

                         CVI LCF MORTGAGE LOAN TRUST I,
                                    Appellees

                       From the County Court, Duval County, Texas
                                Trial Court No. 18-C-1574
                       Honorable Ricardo O. Carrillo, Judge Presiding


                                        ORDER
Sitting:     Patricia O. Alvarez, Justice
             Irene Rios, Justice
             Beth Watkins, Justice

       The panel has considered Appellants’ motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court